DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-20 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-20. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 02/16/2021, Pages 1-10). 
Applicant respectfully asserts that embodiments of the present disclosure as recited in claims 1-20 do not fall under the “method of managing a game” grouping of abstract ideas. Specifically, the present Action asserts that claims 1-20, directed to methods of gaming and more specifically to generating a local game slice of a video game for a sliced game play controlled by a spectator, is similar to “managing a game of bingo.” (See page 4 of the present Action). More importantly, Applicants respectfully assert that Planet Bingo is certainly not directed to or even similar to “generating a local game slice of the video game at the local device in a second instance of the video game for a sliced game play while executing the video game in the first instance, the local game slice being responsive to a plurality of inputs from a controller 
Moreover, Applicant respectfully asserts that the asserted judicial exception is integrated into a practical application of that exception under Prong 2 of Step 2A.  Specifically, a local device of a spectator is configured for logical game generation for purposes of spectating an event (e.g., live game play of a video game), and for executing a game slice of the video game in support of a sliced game play that is controlled by the spectator. In that manner, the spectator can switch from spectating a live game play to playing the video game in a simulation of the gaming environment of the live game play. Because the local device of the spectator executes the video game in a first instance to enable spectating of the live game play, and also executes the video game in a second instance to generate the sliced game play controlled by the spectator instead of executing the instances at a back-end server, the system is not dependent on maintaining high bandwidth over a network in order to provide high resolution video frames. That is, by executing the video game at the local device of the spectator both for purposes of spectating a live game play, and for generating a sliced game play controlled by the spectator, network deficiencies do not affect the viewing and gaming experience of the spectator. Because claims 1-20 provide a practical application, they go beyond the abstract idea and show eligible subject matter, and as such “then the 101 analysis is essentially concluded and the [claims are] eligible,” as provided in the guidance.

Regarding the prior art: 
Amended Claim 1 recites the following: “1.    (Currently Amended) A method for gaming:
instantiating [[an]] a first instance of a video game at a local device of a spectator;
receiving at the local device from a back-end game server game state data and user data of one or more players participating in a gaming session;
generating a plurality of video frames of live game play by the one or more players using the game state data and the user data by executing the video game in the first instance of the video game;
displaying the plurality of video frames for the live game play on a display of the spectator; and
generating a local game slice of the video game at the local device in a second instance of the video game for a sliced game play while executing the video game in the first instance, the local game slice being responsive to a plurality of inputs from a controller device of the spectator, wherein execution of the video game in the second instance is independent of execution of the video game in the first instance.”

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/16/2021, pages 1-10).  
The closest prior art appears to be U.S. Patent Application Publication 2018/0139257 A1 to Ninoles et al. and 2018/0104587 A1 to Zachwieja et al.  Ninoles discloses systems and methods to provide adaptable live video game streaming can include one or more servers selecting a video game stream from a plurality of video game streams associated with distinct viewpoints of an online game, and transmitting a first plurality of video game frames of the selected video game stream to a live streaming system for streaming to a plurality of client devices.  The server(s) can receive feedback data from the plurality of client devices, and analyze the feedback data to determine an aggregate user interest in a portion of video game content associated with the online game.  The server(s) can transmit a second plurality of video game frames associated with the portion of video game content to the live streaming system for streaming to the client devices.  Zachwieja discloses a system can include a processor, a data store, an intake coordinator, and a distribution coordinator.  The data store can be configured to store video game state data for different video game play sessions.  The intake coordinator can be configured to receive video game state data representing a video game environment over a period of time while a video game is being played by a first user.  The video game state data can include frames having time stamps.  Some of these frames can be designated as key frames that contain sufficient information to recreate the video game environment at a specific time.  A distribution coordinator can be configured to transmit the video game state data to a requesting client, and the requesting client can recreate the video game environment.

However, Ninoles and/or Zachwieja in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-20 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715